 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDJ.C. Penney Company,Inc.andFurniture,Depart-ment Store and Parcel Delivery Drivers,Helpersand Warehousemen Local UnionNo. 193,a/w TheInternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America. Case25-CA-5876November 21, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, AND PENELLOOn July 23, 1974, Administrative Law Judge Ben-jamin B. Lipton issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.'ORDERPursuantto Section 10(c) of the National Labor Re-lationsAct, as amended, the National LaborRelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thattheRespondent, J. C. Penney Company, Inc., In-dianapolis, Indiana, its officers,agents, successors, andassigns, shalltake the action set forth in the said recom-mended Order.IMember Kennedy concurs in the result in this case because it is clearthat UnionOfficerGreen made clear at both the June 5 andJuly 5meetingsthat initiation fees of$8 would not be required until after the Union wascertifiedand a contract negotiated.Member Kennedy believes that theAdministrativeLaw Judgeerred in excluding evidence as the statements ofcard solicitors to employees at the time the employees signed authorizationcards In Member Kennedy's view, such evidence is relevant and materialto a determination as to whether there has been compliance with the Su-preme Court's decisioninN.LR B.v Savair ManufacturingCompany, 414US 270 (1973) That decision cannot be circumvented by a union's havingemployees solicit signatures on authorization cards and then disclaimingresponsibility for the statements of the card solicitors.DECISIONSTATEMENT OF THE CASEBENJAMIN B. LIPTON, Administrative Law Judge: A hearingin this casewas conducted on June 17, 1974,'in Indianapo-lis, Indiana,upon a complaint by the General Counsel' al-'All dates are sequentially in 1973 and 1974, unless otherwise indicatedleging that the Respondent refused to bargain with the certi-fied Union in violation of Section 8(a)(5) and (1) of the Act.On the entire record, the briefs filed by General Counseland Respondent, and my observation of the witnesses, I makethe following:FINDINGS OF FACTIJURISDICTION AND LABOR ORGANIZATIONRespondent is engaged in the retail sale of general mer-chandise in several States. It maintains,inter alia,a carpetfacility in Indianapolis, Indiana, which is solely involved inthis proceeding. During the year preceding issuance of thecomplaint, Respondent had a gross volume of business inexcess of $500,000, and a direct inflow in interstate commerceof goods and merchandise transported to its Indianapolisfacility valued in excess of $50,000. Respondent admits, andI find, that it is engaged in commerce, and that the Union isa labor organization, within the meaning of the Act.I ITHE UNFAIR LABOR PRACTICESA. The IssueThe factual question is presented whether the Union'swaiver of initiation fees was limited to employees who joinedthe Union or signed authorization cards prior to the Boardelection as to constitute interference with the election underthe recent holding of the Supreme Court in theSavaircase.'After the Board overruled Respondent's objection tothe election on such ground and certified the Union, Re-spondent refused the Union's request to bargain.B. Essential BackgroundPursuant to a stipulation for certification upon consentelection, an election was conducted in an appropriate unit ofthe carpet facility employees on July 18.4 The election re-sults show that, of approximately 36 eligible employees, 23votes were cast for, and 11 votes were cast against, the Union.Respondent filed a timely objection to the election allegingthat the Union threatened "those who did not sign cards orsupport the Union with discriminatory initiation fees" and,as subsequently elaborated, that the Union made statements"offering to waive initiation fees for those employees whosigned the Union's . . . authorization cards prior to the elec-tion or prior to the signing of the first contract." In his reporton objections, the Regional Director recommended that theRespondent's objection be overruled, relying upon the deci-sional precedents then extant.' Thereafter, Respondent filedexceptions to this report. On September 11 the Board issuedits decision in which it affirmed the Regional Director and'The Union's charge wasfiledand servedon October 15, and the com-plaint herein issuedon November 13N.LR B. v. Savair Manufacturing Co.,414 U S. 270 (1973).4 Case 25-RC-5397 Official noticeis takenof the record in therepresen-tation proceeding as providedin Secs.102 68 and 102.69 (f) of theBoard'sRules and Regulations.The principaldocuments are inevidenceas appen-dices to the General Counsel's motion for summary judgment,infra.5 Ie, DIT-MCO, Inc.,171 NLRB1458 (1968), enfd 428 F 2d 775 (C A8, 1970)215 NLRB No. 19 JC. PENNEY CO.certifiedthe Union as exclusive representative.On September25 the Union requested bargaining,and on October 4 Re-spondent declined to recognize the Union or to meet with itfor contract negotiations.On November 16, General Counselfiled with the Board a motion for summaryjudgment basedupon the admitted refusal to bargain in Respondent's answerto the instant complaint.On December 17 the Supreme Courthanded down its decision inSavair,supra,holding that awaiver of initiation fees limited to employees joining prior tothe election interfered with the employees'free choice andrendered the election invalid.On April 26 theBoard issuedan order, in the light of theSavaircase,denying the motionfor summary judgment and remanding this proceeding forthe purpose of the present hearing.C.ThePertinent EvidenceShirley Green, secretary-treasurer of the Union, testifiedwithout contradiction,viz:Prior to the Board election sche-duled on July 18, he held two meetings with employees at theunion hall. At the June 5 meeting, attended by about 15employees, he told them that the initiation fees would beequal to 1 month's dues of $8, and that the employees wouldnot have to pay initiation fees or monthly dues until theUnion was certified by the Board and a contract was nego-tiated and accepted by a majority of the employees. At suchtime, membership would be acquired by payment of $8, con-stituting the initiation fee, plus actual dues of $8. Employeeshired following execution and ratification of the contract, and"normally" after 30 additional days, would have to pay theregular initiation fee of $50 and $8 monthly dues in order tojoin the Union. These fee requirements applied across-the-board to all unit employees. At the meeting on July 5, withabout 20 employees in attendance, Green was questioned byan employee concerning a rumor that the initiation fee wouldbe $100. Green repeated in detail the statements he made atthe June 5 meeting on the subject of initiation fees. Fouremployees called by General Counsel testified substantially incorroboration of the foregoing. Respondent presented no wit-nesses to testify with respect to these union meetings andconcedes in its brief that Green did not make an "unlawfuloffer" to reduce initation fees.There is no evidence that any official of the Union, otherthan Green, spoke to employees with respect to waiver ofinitiation fees. At the inception of the organization campaign,Green was made aware that about 10 employees picked upblank authorization cards at the Union's office. Green testi-fied that no employees, individually or as a committee, wereappointed to act as organizers for the Union.Respondent offered no evidence materially to support theallegations in its objection to the election. It was restrictedfrom adducing statements concerning the waiver of initiationfees purportedly made by employee card solicitors withoutfirst showing they were agents of the Union.6 Full oppor-6Certain offers of proof by Respondent were rejected For example,Respondent offered to prove that Freddie R Covert, hired subsequent to theelection, was told by employee Algon L Smith that Smith would talk toUnion Agent Green about providing Covert with the same "deal" on theinitiation fee which the Union offered to the employees poor to the electionSuch testimony, even if accepted, would serve only to confirm the waiverpolicy announced at the union meetings A further offer was made to show25tunity was afforded to adduce such evidence on agency, ex-press or implied. Respondent's arguments are plainly withoutmerit that employees Smith and Owsley were agents of theUnion simply upon a showing that they distributed or solic-ited authorization cards or extended invitations to other em-ployees to attend union meetings.' Indeed, it appears thatabout 10 employees picked up blank authorization cards atthe union hall, presumably to sign themselves or solicit signa-tures of others; they were not designated by the Union to actas organizers. Respondent has no evidence that Smith orOwsley were authorized to make the purported waiver state-ments on the Union's behalf or that the Union approved orratified any statements of these employees which were incon-sistent with the clearly announced policy at two union meet-ings prior to the election.'D. ConclusionIn theSavaircase,supra,the Supreme Court specificallyindicated that a union could preserve its legitimate interest bythe waiver of initiation fees across-the-board to all employeesregardless of whether they signed up with the union before orafter the election. Here, the Union's waiver of initiation feesclearly conformed with the Court's test since the waiver wasavailable to all employees who joined the Union before andafter the election except those hired subsequent to the execu-tion and ratification of a contract.' Thus, the waiver wasnot conditioned upon support of the Union in the Boardelection, which is the essence of the question involved. Ac-cordingly, it is concluded that, by refusing to recognize andthat Smith spoke to Charles W Hawkins "with regard to the signing of theunion card" and "with regard to the initiation fee that would have to be paidby the employees " Respondent's counsel then statedhe had two morewitnesses who "would attempt to testify basically the same matters Mr.Hawkins attempted to testify" and proposed the same offer of proof withoutcalling the witnesses However, he then withdrew his proposal because hecould not recall "word for word" the offer of proof as to Hawkins, and thetwo furtherwitnesseswere called As represented by counsel, it was offeredto prove through employee William D Clark, that employee B T. Owsley,while soliciting an authorization card, stated that employees would not beeligible for the reduced initiation fee if they signed a union card after theelectionAnd it was offered to prove that Smith made a similar statementto employee William Karandos It was further offered that Karandos wouldtestify he saw Smith handing out union cards, that Smith invited him toattend meetings at the union hall, and that "Smith was the one employeeto whom other employees turned for information concerning the union."The latter clause, in particular, purported to state a conclusion of the wit-ness, was based upon gross hearsay and, in any event, would not establishthe agency of Smith It is noted that Karandos and Clark each attended oneof the two union meetings, although Karandos could not recall Green'sdiscussion of initiation fees, while Clark testified he came late and heard nomention of the subject7E g, BuJkor-Pelzner Division, Inc,169 NLRB 998, 999 (1968)8SeeDIT-MCO, Inc.,163 NLRB 1019, 1020 (1967) There, employeeEverett, who was an active union organizer and union election observer, toldanother employee that, by signing an authorization card, he would not haveto payan initiationfee if the union won the forthcoming election The Boardfound that Everett's remark was not authorized, approved, or ratified by theunion, was inconsistent with the statements of the union president at em-ployee meetings, and was not attributable to the union9 Irwindale Di vision, Lou Industries, A Division ofPhillips Industries, Inc,210 NLRB 182 (1972),Endless Mold, Inc.,210 NLRB 159 (1974) Contraryto Respondent's contention, there is no ambiguity in the Union's announcedwaiver as could reasonably be interpreted by employees as limiting thewaiver to those employees who actually joined or were employed by theelection date Cf.Inland Shoe Manufacturing Co., Inc.,211 NLRB 724(1974) 26DECISIONSOF NATIONALLABOR RELATIONS BOARDbargain with the certified Union, Respondent violated Sec-tion 8(a)(5), as alleged.THE REMEDYHaving found that Respondent is engaged in certain unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.All full-time and regular part-time stock handlers, re-ceivers, custodians, cutters, unit heads and plant clerical em-ployees including clerks A and clerks B at the Indianapolis,Indiana, carpet facility, excluding all office clerical em-ployees, professional employees, guards, and supervisors asdefined in the Act; constitute a unit appropriate for the pur-pose of collective bargaining within the meaning of Section9(b) of the Act.4. The Union is the certified exclusive representative of allemployees in the appropriate unit for the purposes of collec-tive bargaining with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employment.5.By refusing to recognize and bargain with the Union,upon request,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)of the Act.6.By the foregoing, Respondent has interfered with, re-strained, and coerced employees in the exercise of the rightsguaranteed in Section 7 of the Act, and has thereby engagedin and is engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the above findings of fact, conclusions of law, and theentire record in the case, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'°Respondent, J. C. Penney Company, Inc., Indianapolis,Indiana, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withFurniture, Department Store and Parcel Delivery Drivers,Helpers and Warehousemen Local Union No. 193, a/w TheInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the certified exclusiverepresentative of its employees in the appropriate unit. The10 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, the find-ings, conclusions,and recommended Order herein shall,as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings,conclusions,and Order,and all objections thereto shallbe deemed waived for all purposes.initial year of certification shall be deemed to begin on thedate Respondent commences to bargain in good faith with theUnion as the recognized bargaining representative in the ap-propriate unit."(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights gua-ranteed in Section 7 of the Act.2.Take the following affirmative action designed to effec-tuate the policies of the Act.(a)Upon request, bargain collectively and in good faithwith the above-named Union as the exclusive representativeof its employees in the appropriate unit, and embody in asigned agreement any understanding reached.(b) Post at its Indianapolis, Indiana, carpet facility, copiesof the notice attached hereto as "Appendix."" Copies ofsaid notice, on forms provided by the Regional Director forRegion 25, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof in conspicuousplaces, and be maintained for a period of 60 consecutive days.Reasonable steps shall be taken to ensure that said notices arenot altered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 25, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.11The purpose of this provision is to ensure that the employees in theappropriate unit will be accorded the statutorily prescribed services of theirselected bargaining agent for the period provided by law See,Mar-JacPoultry Co, Inc.,136 NLRB 785 (1962),Commerce Co d/b/a LamarHotel,140 NLRB 226, 229 (1963), enfd. 328 F 2d 600 (C A 5), cert. denied379 U S. 817 (1964),Burnett Construction Co.,149 NLRB 1419, 1421(1964), enfd 350 F 2d 57 (C A 10, 1965).12 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder ofthe NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICETO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILLNOT refuse to recognize and bargain collec-tivelywith Furniture,Department Store and ParcelDeliveryDrivers,Helpers and Warehousemen LocalUnion No.193, a/w The International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica,as the certified exclusive representative of ouremployees in the appropriate unit.WE WILLNOT in any like or related manner interferewith,restrain, or coerce employees in the exercise of therights guaranteed in Section7 of the Act.WE WILL,upon request, bargain collectively and ingood faith with the above-named labor organization, asthe exclusive representative of our employees in the ap-propriate unit,and embody in a signed agreement anyunderstanding reached. The bargaining unit is:All full-time and regular part-time stock handlers,receivers, custodians,cutters,unit heads and plantclerical employees including clerks A and clerks B at J.C. PENNEY CO.27the Indianapolis, Indiana, carpet facility, excluding allguards and supervisors as definedin the Act.officeclericalemployees,professional employees,J.C. PENNEY COMPANY, INC.